— In an action, inter alia, to recover damages for unfair competition and breach of contract, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Vitale, J.), dated December 3, 1982, as upon reargument, adhered to its original determination, dated October 15, 1982, which denied plaintiffs’ motion for a preliminary injunction. Order modified to the extent that, upon reargument, plaintiffs’ motion for a preliminary injunction is granted insofar as defendants are enjoined from using or divulging plaintiffs’ customer lists and the order dated October 15,1982 is modified accordingly. As so modified, order affirmed insofar as appealed from, without costs or disbursements. We agree with Special Term that plaintiffs failed to justify the granting of an injunction against solicitation of their customers. However, we find it significant that while respondents deny having misappropriated plaintiffs’ customer lists, they do not dispute the confidential character of the lists. Under the circumstances, an injunction limited to the use or revelation of plaintiffs’ customer lists would be appropriate within the holdings of Leo Silfen, Inc. v *926Cream (29 NY2d 387), Town & Country House & Home Serv. v Newbery (3 NY2d 554), and Walter Rubin, Inc. v First Coinvesters (91 AD2d 630), and consistent with respondents’ litigative posture. Mollen, P. J., Weinstein, Brown and Rubin, JJ., concur.